Title: James Madison to Nicholas P. Trist, 7 February 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 7. 1827
                            
                        
                        I have recd. your two letters of the 31st Ult. and the first inst: and with them the "Harmony Gazettes" and
                            the "Westminster Review". The former I now return. The Review I retain for another Mail, to avoid encumbering too much the
                            present. You justly set a high value on Gymnastics. But a letter from Mr. Cabell gives little hope that the funds of the
                            University will be aided for that or any other purpose during the present Session of the Legislature. As a Campus Martius,
                            tho’ not a substitute for a Gymnasium, less so than even a Dancing Room, can not well be dispensed with, it would be
                            fortunate, if qualifications for instruction in both, could be found in the same individual. This I presume is not the
                            case with the candidate for the Military branch.
                        I am very sorry for the prospect of losing Mr. Key. I had hoped that he had become weaned from his anxiety to
                            get back to England. I should certainly feel it a duty as well as a pleasure, to interpose in any proper way for the
                            chance of retaining him. But if he still adheres to his purpose, and should go so far as to give a formal notice of it,
                            the chance with a temper more flexible than is ascribed to him, would be another name only for a bare possibility. Perhaps
                            the chance would be improved by your taking a fair occasion if such should offer before he gives in his decision, to
                            impress on him the known and increased respect of the Visitors for his merits and usefulness. In the event of a vacancy in
                            his chair, I foresee the difficulty of providing for it. A translation if proper, is but a change not a cure of it. It is
                            of the last importance to maintain the superiority of the Institution over others, by keeping in its professorships men
                            possessing a superior order of qualifications, and I always concurred with Mr. Jefferson in seeking them, as far as public
                            prejudices would permit in Europe where alone some of them could be obtained. The experiment thus far has been fully
                            justified. Whether we should be equally fortunate in the instance at hand can not be foreknown. But on the favorable
                            supposition the loss of time, or a temporary union of professorships, are serious considerations—I have cast a thought on
                            the prospect of finding a Successor for Mr. Key without going abroad. No native has occurred; and the only foreigner who
                            could have pretensions, does not I fear satisfy our wishes. I allude to Hassler. His scientific qualifications may
                            probably do it. But is his general standing in the public view of sufficient elevation? Of his temper & manners,
                            both very important features of character, I cannot speak. I recollect that in my very transient interviews with him, his
                            articulation, another important circumstance, was singularly unfortunate. There are before the public some tests of his
                            Rank in Science in the "Report of his surveys of the Coast, and in his late work "Elements of Analytic Trigonometry." His
                            last publication "Elements of Arithmetic" of which I send you a Copy (which after looking at it, if chuse may be handed
                            into the Library of the University) is rather a test of his judgment, than of his Scientific powers. I sent Mr, Key a copy
                            of the work on Trigonometry, of which he promised without giving a written opinion. In a conversation with him, he spoke
                            favorably of the work, as an able performance; but without absolute praise of its fitness for its object. I recd. by the
                            last mail a New York Gazette, which furnishes something from Mr. H. himself, belonging to his history and his situation.
                            Mr. Jefferson seems to have thought well of him. For the sake of his letter, be so good as to send back the paper at your
                            leisure.
                        The task in which the Legislature at Richd. is engaging will form in some measure a crisis in the standing of
                            Virginia in the Union. I hope her Counsellors will enter into no labyrinth without a clew that can not fail them. They can
                            not keep too carefully in view the distinction between cases where the General Government opposes the wWill of its
                            Constituents, as happened when the Alien & Sedition laws were passed, and where the Govt. has the States &
                            the people generally on its side, as it has thus far had on the question of internal improvements–and again between the
                            exercise of unconstitutional power, and the abuse of Constitutional power. I am afraid the political atmosphere is too
                            turbid every where, for distinct views of any subject having a political complexion.
                        Your accounts from Boston, and the improving prospects elsewhere are very gratifying to us. With cordial
                            salutations
                        
                            
                                James Madison
                            
                        
                    